Exhibit 10.4

 

INTERCREDITOR AGREEMENT

 

This INTERCREDITOR AGREEMENT, dated as of June 30, 2020 (this “Agreement”), is
among Sysorex, Inc., a Nevada corporation (the “Company”), Inpixon, a Nevada
corporation (“Inpixon”), and Systat Software, Inc., a Delaware corporation
(“Systat”). Any capitalized term used but not defined herein shall have the
meaning set forth for such term in the Promissory Note Assignment and Assumption
Agreement, of even date herewith, among the parties hereto (the “Assignment
Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, in accordance with the terms of the Assignment Agreement, Inpixon has
agreed to assign to Systat, and the Company has acknowledged and consented to
the assignment to Systat of, the Partitioned Notes as partial consideration for
the Licensed Rights, in such increments and on such dates as are specified in
the Assignment Agreement.

 

WHEREAS, pursuant to the License Agreement, Inpixon has a right to offset the
amount of any indemnification obligation of Systat to Inpixon arising thereunder
(the “Indemnification Amount”), on a dollar for dollar basis, against the
principal amount of any Partitioned Notes not yet assigned, transferred and
conveyed to Systat pursuant to the Assignment Agreement, which right, to the
extent exercised, would reinstate a payment obligation of the Company to Inpixon
under the Original Note in an amount equal to the Indemnification Amount, and
concurrently reduce the amount owed by the Company to Systat under the
Partitioned Notes by an amount equal to the Indemnification Amount (the “Offset
Right”). 

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Inpixon agrees that, to the extent any of the Partitioned Notes have not yet
been assigned, transferred and conveyed by Inpixon to Systat pursuant to the
Assignment Agreement, and to the extent that Inpixon has not exercised the
Offset Right, such that there remain obligations of the Company to Inpixon under
the Original Note, the Company’s obligation to make any payment to Inpixon
pursuant to the Original Note, including any costs and expenses (including,
without limitation, reasonable attorneys’ fees) due thereunder (collectively,
the “Original Note Obligations”), shall be subordinate and junior to the
Company’s obligation to make any payment to Systat under the Partitioned Notes,
including any costs and expenses (including, without limitation, reasonable
attorneys’ fees) due thereunder (collectively, the “Partitioned Note
Obligations”). So that the Partitioned Note Obligations shall be paid
indefeasibly in full prior to payment of any Original Note Obligations, any
payments that are received by Inpixon from the Company in respect of the
Original Note Obligations, at any time while any Partitioned Note Obligations
remain outstanding, shall be deemed to have been received by Inpixon for the
benefit of Systat and Inpixon hereby agrees to hold any such payment in trust
for the benefit of Systat and promptly transmit any such payment by wire or
other electronic bank transfer to Systat in accordance with Systat’s written
instructions, for application to the Partitioned Note Obligations.

 

1

 

 

2. All proceeds of Collateral (as defined in the Original Note) shall be
distributed in accordance with the following order of priority, to the extent
permitted by applicable law: (1) first, to indefeasibly pay in full any
obligations that the Company may have to the holder of a duly perfected lien on
the Collateral whose security interest in the Collateral is senior to the
security interest of Systat under the Partitioned Notes (“Senior Obligations”),
(2) second, to indefeasibly pay in full the Partitioned Note Obligations; and
(3) third to indefeasibly pay in full the Original Note Obligations, if any. So
long as any Original Note Obligations or Partitioned Note Obligations remain
outstanding, promptly following the satisfaction in full of any Senior
Obligations, the Company shall notify Systat and Inpixon in writing that the
Senior Obligations have been satisfied in full. Inpixon agrees that to the
extent it receives rents or proceeds from the leasing, sale, liquidation,
casualty or other disposition of any of the Collateral following indefeasible
repayment in full of any Senior Obligations, if any Partitioned Note Obligations
remain outstanding, Inpixon shall (unless otherwise restricted by applicable
law) hold the same in trust for Systat and promptly pay over the same as
directed in writing by Systat for application to such remaining Partitioned Note
Obligations. Systat agrees that to the extent it receives rents or proceeds from
the leasing, sale, liquidation, casualty or other disposition of any of the
Collateral following indefeasible repayment in full of any Senior Obligations
and the Partitioned Note Obligations, if any Original Note Obligations remain
outstanding, Systat shall (unless otherwise restricted by applicable law) hold
the same in trust for Inpixon and promptly pay over the same as directed in
writing by Inpixon for application to such remaining Original Note Obligations. 

 

3. Until all of the Partitioned Note Obligations have been paid in full and
satisfied and all commitments thereunder have been terminated, Inpixon shall
not, without the prior written consent of Systat, (a) take any action to
accelerate payment of the Original Note Obligations or to foreclose or realize
upon or enforce any of its rights with respect to the Collateral with respect to
any of the Original Note Obligations, (b) contest, protest or object to any
enforcement action, application of monies or proceeds or proceeding brought by
Systat, or any other exercise by Systat of any rights and remedies under the
Partitioned Notes, or (c) amend or otherwise modify the terms of the Original
Note in any manner that materially and adversely affects Systat’s rights under
this Agreement, the Assignment Agreement or the Partitioned Notes.

 

4. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Nevada, without regard to
the principles of conflicts of law thereof. Each party agrees that all
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state or federal courts sitting in San Francisco County or Santa Clara County,
California. Each party hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in San Francisco County and Santa Clara
County, California contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any proceeding, any claim that
it is not personally subject to the jurisdiction of any such court, or that such
proceeding is improper. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party’s registered agent for service of
process and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

6. Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by electronic mail:

 

if to Inpixon:

 

Inpixon

Attention: Melanie Figueroa, General Counsel.

Email Address:******

 

2

 

 

if to Systat:

 

Systat Software, Inc.

c/o Cranes Software International Ltd.

# 82 Presidency Building

3 & 4th Floor St. Mark’s Road

Bengaluru, India 560001

E-mail: *******

Attn: Mueed Khader

 

if to Sysorex:

 

Sysorex, Inc.

Attn: Zaman Khan

********

 

All such notices, demands and other communications shall be deemed to have been
duly given on the business day sent (or next business day if not sent on a
business day or not sent during normal business hours of the recipient) by
e-mail to the designated e-mail address set forth above (or to such other e-mail
address as a party may designate by written notice to the other parties),
provided the sender produces a record of transmission if requested by the
addressee.

 

7. This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile or other electronic transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such signature were the original thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
to be duly executed on the day and year first above written.

 

  INPIXON       By: /s/ Nadir Ali     Name: Nadir Ali     Title: Chief Executive
Officer       SYSTAT SOFTWARE, INC.       By: /s/ Tanveer A. Khader     Name:
Tanveer A. Khader     Title: Vice President       SYSOREX, INC.       By: /s/
Zaman Khan     Name: Zaman Khan     Title: Chief Executive Officer

 

 

4

 

